DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed December 04, 2020.  The preliminary amended claims 1-15 are currently pending.

Priority
Certified copy of priority document Application No. 201911050519, dated December 06, 2019, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/04/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-6 and 8-10, objected to because of the following informalities:  Claims 2-6, line 1 respectively, recited, “A UWB ranging device as claimed in claim 1”.  The claims raise antecedent issue that must be corrected.  Suggest the claims 2-6 begin with “The UWB ….” to overcome the issue.  

Claim 9, line 2, recites, “a serial peripheral interface, SPI …”.   Suggest the term be corrected to recite, 
-- a serial peripheral interface (SPI), … -- 
Similar correction is in order for claims 8 and 9.
	Claim 10, line 2, recites the term, ”according to any of claim 7.”  Claim 7, does not refer to multiple dependent claims.  Suggest the term be amended to recite 
 -- according to claim 7. --   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, recites the limitation "the vehicle access process" in line 1.  However there is no reference to any vehicle access process in the base claim 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murar et al (hereinafter Murar) (US 9,593,522) in view of Ghabra (US 2015/0291127).
	Regarding claim 1, Murar discloses an Ultra Wideband (UWB), ranging device (col. 9, lines 63-67) comprising: 

a radio configured for UWB communication (the fob 12 may communicate with the device 30 in a bidirectional fashion, fob 12 may be programmed with data, and may communicate data, col. 9, lines 54-56, see also fig. 3); 
wherein the UWB device is configured to: 
commence a ranging process comprising at least one of a repeated range determination, and a repeated angle of arrival determination (UWB signal is preferably pulsed every second or every two seconds, to track movement direction and rate of pedestrians or objects.  Murar further discloses method may also include communicating at least device fob identification information and one or more of time-of-arrival information and angle-of-arrival information from the UWB receivers to the control logic (col. 11, lines 12-16); 
receive sensor data from the sensor hub (one or more signals are received by UWB devices 30 which are at one or more known locations on the vehicle 32) (col. 11, lines 9-11); 
process the data (processes the received data), and 
modify the ranging process in dependence on the data (expressly implied, the mobile device is operative to remove (that is, modify) the identification and command data from the command signals and the control logic is operative to determine if the hand-held device is an authorized hand-held device based on the identification data) (col. 4, lines 41-45).  Murar does not expressly show a repeated range determination.  Ghabra in a similar field of endeavor discloses wherein the ranging process comprises a repeated range determination (round trip time determination may correspond to the time measurement which is indicative of the distance between wireless device 12 and the main base station 14. This range measurement process exchange may be repeated any number of times such that any number of time measurements may be ascertained (para. 0038).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention incorporate the teaching of Ghabra with the device of Murar for the benefit of provide improve the accuracy of the distance determination with repeated range determination.
	Regarding claim 2, Murar in view of Ghabra discloses all limitation above with claim 1, except does not expressly disclose wherein the ranging process comprises a repeated range determination.  Ghabra in a similar field of endeavor discloses wherein the ranging process comprises a repeated range determination (round trip time determination may correspond to the time measurement which is indicative of the distance between wireless device 12 and the main base station 14. This range measurement process exchange may be repeated any number of times such that any number of time measurements may be ascertained (para. 0038).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention incorporate the teaching of Ghabra with the device of Murar for the benefit of provide improve the accuracy of the distance determination with repeated range determination.
	Regarding claim 3, Murar in view of Ghabra discloses all limitation above with claim 1.  Murar further discloses wherein the sensor data is spatial data relating to at least one of orientation, velocity and acceleration (inertial sensors such as, accelerometers to sense the movement or orientation of the fobs) (col. 9, lines 27-34).  
	Regarding claim 4, Murar in view of Ghabra discloses all limitation above with claim 1.  Murar discloses wherein the input is configured to communicate directly with the sensor hub (the fob 12 may communicate with the device 30 in a bidirectional fashion. The fob 12 may be programmed with data, and may communicate data, col. 9, lines 54-56, see also fig. 3), except using an I2C protocol.  The use of interconnection interfaces, such as for example, I2C protocol is notoriously known in the art (see for instance, 2021/0076396, Chen et al, para. 0063).  A person of ordinary skill in the art before the effective filing date of the claim invention would be motivated to utilize the known interface protocol such as I2C for the benefit of provide communications between various device elements or components (see Murar, col. 3, lines 13-26).  
	Regarding claim 5, Murar in view of Ghabra discloses all limitation above with claim 1.  Murar further discloses request sensor data from the sensor hub, and receive sensor data from the sensor hub in response to the request (the fob 12 may communicate with the device 30 in a bidirectional fashion and may be programmed with data, and may communicate data, col. 9, lines 54-56, see also fig. 3).  
	Regarding claim 6, Murar in view of Ghabra discloses all limitation above with claim 1.  Murar further discloses wherein the sensor data is unprocessed sensor data (UWB device 30 includes an RF sensor or receiver 36 which receives the UWB signals emitted by the fob 12 and communicate information to a device 30 for further routing or processing) (col. 11, lines 17-20).  
	Regarding claim 7, Murar in view of Ghabra discloses, as noted above with claim 1, all limitations of a UWB ranging device.  Murar further discloses sensor hub (motion detector/sensor 19 with device 12 provide ranging of the mobile device 30 of vehicle 32) and an applications processor (microprocessor based controller utilizing control logic) (col. 6, lines 19-29).  
	Regarding claim 8, Murar discloses wherein the UWB ranging device comprises a UWB integrated circuit (IC) (implied implicitly with reference to microprocessor and control logic), and a UWB service module, wherein the UWB service module forms part of the applications processor (col. 10, lines 63-6, col. 11, lines 1-31)  
	Regarding claim 9, Murar discloses user interface coupled to the control logic where the control logic is operative to activate the interface to control the transmitter to transmit one or more command signals (col. 4, lines 66-67; col. 5, lines 1-3), except a serial peripheral interface (SPI), connecting the applications processor and the UWB IC.  SPIs are notoriously known in the communication field, provide interface to various peripherals with a communication circuit, one of ordinary skill in the art to utilize the available and known serial interface to arrive at communicate data connecting processor and the UWB logic.
	Regarding claim 10, Murar in view of Ghabra discloses all limitation above with claim 1, as noted above with claim 7, discloses all limitations of the personal communications device.
	Regarding claim 11, Murar in view of Ghabra discloses all limitation above with claim 10.  Murar said to disclose wherein a one of the UWB IC and the applications processor is configured to modify a vehicle access process in dependence on the data (expressly implied, the mobile device is operative to remove (that is, modify) the identification and command data from the command signals and the control logic is operative to determine if the hand-held device is an authorized hand-held device based on the identification data) (col. 4, lines 41-45).
	Regarding claim 12, Murar discloses a method of operating an Ultra Wideband (UWB) ranging device (col. 9, lines 63-67), the method comprising: 
commencing a ranging process comprising at least one of a repeated range determination, and a repeated angle of arrival determination (UWB signal is preferably pulsed every second or every two seconds, to track movement direction and rate of pedestrians or objects.  Murar further discloses method may also include communicating at least device fob identification information and one or more of time-of-arrival information and angle-of-arrival information from the UWB receivers to the control logic (col. 11, lines 12-16);
receiving sensor data from a sensor hub (one or more signals are received by UWB devices 30 which are at one or more known locations on the vehicle 32) (col. 11, lines 9-11); 
modifying the ranging process based on the processed sensor data (expressly implied, the mobile device is operative to remove (that is, modify) the identification and command data from the command signals and the control logic is operative to determine if the hand-held device is an authorized hand-held device based on the processed data (identification data)) (col. 4, lines 41-45).  
	Murar does not expressly show a repeated range determination.  Ghabra in a similar field of endeavor discloses wherein the ranging process comprises a repeated range determination (round trip time determination may correspond to the time measurement which is indicative of the distance between wireless device 12 and the main base station 14. This range measurement process exchange may be repeated any number of times such that any number of time measurements may be ascertained (para. 0038).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention incorporate the teaching of Ghabra with the device of Murar for the benefit of provide improve the accuracy of the distance determination with repeated range determination..
	Regarding claim 13, Murar in view of Ghabra discloses all limitation above with claim 12.  Murar said to disclose wherein a one of the UWB IC and the applications processor is configured to modify a vehicle access process in dependence on the data (expressly implied, the mobile device is operative to remove (that is, modify) the identification and command data from the command signals and the control logic is operative to determine if the hand-held device is an authorized hand-held device based on the identification data) (col. 4, lines 41-45).  Ghabra discloses wherein modifying the vehicle access process comprises a one of suspending the ranging process, adjusting a repetition rate of the range determination, and restarting the ranging process (paras. 0006, 0038).
	Regarding claim 14, Murar in view of Ghabra discloses all limitation above with claim 12, except does not expressly disclose wherein the ranging process comprises a repeated range determination.  Ghabra in a similar field of endeavor discloses wherein the ranging process comprises a repeated range determination (round trip time determination may correspond to the time measurement which is indicative of the distance between wireless device 12 and the main base station 14. This range measurement process exchange may be repeated any number of times such that any number of time measurements may be ascertained (para. 0038).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention incorporate the teaching of Ghabra with the device of Murar for the benefit of provide improve the accuracy of the distance determination with repeated range determination.
	Regarding claim 15, Murar in view of Ghabra discloses all limitation above with claim 12.  Ghabra further discloses a radio frequency switch 35 (equivalent to deselecting) operably coupled to multiple antennas 34 to deselect a first UWB ranging and select (switch) to second different antenna 34, for the benefit of provide diversity (para. 0024).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.